Arthur F. Landstreet as plaintiff below brought a common law action against Henry D. Piper laying his damages in the sum of $30,000. Pursuant to a welter of pleading a trial was had resulting in a verdict and judgment for $8,800 with interest. This writ of error was prosecuted to that judgment.
Many errors are assigned and argued in this court. To treat all of them would require a lengthy opinion which we cannot see would serve any useful purpose. The record and briefs have been examined carefully and while it appears that some of the assignments were well grounded, such error as they constitute was technical and harmless for which reversal does not lie. Section 2812 Revised General Statutes of 1920 (Section 4499 Compiled General Laws of 1927).
Affirmed.
BUFORD, C.J., AND WHITFIELD, ELLIS, TERRELL, BROWN AND DAVIS, J.J., concur.